DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 is/are directed to the facilitation of an employment search; specifically, the independent claims recite the following elements: 
generating career transition vectors for members of an online service, each career transition vector comprising identifiers associated with the career transitions of each member (Mathematical concepts, Certain methods of organizing human activity, and Mental processes); 
performing a similarity analysis of the career transition vectors to generate an embedding vector for each identifier (Mathematical concepts, Certain methods of organizing human activity, and Mental processes); 
detecting access of a first member to a job search (Certain methods of organizing human activity and Mental processes);
selecting one or more top embedding vectors based on one or more embedding vectors of the first member (Mathematical concepts, Certain methods of organizing human activity, and Mental processes);
generating one or more search starters associated with the one or more top embedding vectors (Mathematical concepts, Certain methods of organizing human activity, and Mental processes); and
causing presentation of the one or more search starters on the job search user interface (Certain methods of organizing human activity and Mental processes).

The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grover et al. (US 2018/0173803 A1)  in view of Foulger et al. (US 2012/0023121 A1).
As per independent Claims 1, 11, and 16, Grover discloses a method (system, apparatus) (Fig. 17, para. 0024-0028, 0231-0235, regarding the structural components of the invention including processors and memory) comprising: 
generating, by one or more processors, career transition vectors for members of an online service, each career transition vector comprising identifiers associated with the career transitions of each member (Abstract, Fig. 3-5, para. 0034, 0045, 0048, and 0206, regarding member information obtained via social networking including the jobs held by the members; Fig. 6, para. 0060-0065, 0076-0119, and 0129-0140, regarding the word {embedding} models via set of vectors representing various word combinations related to the job titles); 
performing, by the one or more processors, a similarity analysis of the career transition vectors to generate an embedding vector for each identifier (Fig. 5-6, para. 0054-0055, 0058, para. 0060-0065, 0076-0119, and 0129-0140, regarding the word {embedding} models via set of vectors (i.e., plurality of word embeddings, first, second, third, etc) representing various word combinations related to the job titles and matching the job titles to member titles via calculating similarities; also see Fig. 17, para. 0024-0028, 0231-0235, regarding the structural components of the invention including processors and memory); 
detecting, by the one or more processors, access of a first member to a job search user interface (See at least Fig.1, para. 0028-0030, 0041, 0210, and 0227-0229, regarding the job search user interface; also see Fig. 17, para. 0024-0028, 0231-0235, regarding the structural components of the invention including processors and memory); 
selecting, by the one or more processors, one or more top embedding vectors based on one or more embedding vectors of the first member (Fig. 5-6, para. 0054-0055, 0058, para. 0060-0065, 0076-0119, and 0129-0140, regarding the word {embedding} models via set of vectors (i.e., plurality of word embeddings, first, second, third, etc) representing various word combinations related to the 
generating, by the one or more processors, one or more search starters associated with the one or more top embedding vectors (See at least Fig. 9-15, para. 0047, 0054-0056, 0141, 0194-0206, and 0213-0216, regarding search improvement recommendation; see also para. 0167, query expansion); and 

Grover fails to expressly disclose causing, by the one or more processors, presentation of the one or more search starters on the job search user interface.
However, Foulger discloses causing, by the one or more processors, presentation of the one or more search starters (suggestions) on the job search user interface (See at least Fig.6, para. 0017, The suggestion engine obtains scope change search results and generates a smart tip that represents the scope change and the number or resulting search results. The smart tip can then be used to display an executable suggestion for a broader and/or narrower search.; para. 0018, The smart tip includes scope change search criteria, node and search results information. The executable suggestion can be displayed to the user to query the user whether a broader or narrower search is to be executed given the returned node and search results information.)
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included causing, by the one or more processors, presentation of the one or more search starters on the job search user interface, as disclosed by Foulger in the system disclosed by Grover, for the advantage of providing a method/ system of searching for jobs, with the ability to increase the efficiency and effectiveness of the user job search by incorporating a plurality of user interface shortcut tools (Foulger, para. 0011-0014) (See KSR [127 S Ct. at 1739] “The 
As per Claims 2, 12, and 17, Grover in view of Foulger disclose wherein the identifiers are selected from a group consisting of company where the member works, title of the member, educational institution, and degree (Grover: See at least Fig. 3-4, para. 0034, 0045 and 0048, regarding member attributes/information including “a member has provided information about various job titles that the member has held with the same company or different companies, and for how long”, and regarding “employment history, professional industry (also referred to herein simply as industry)”, and regarding “educational background (e.g., schools, majors [i.e., field of study], matriculation and/or graduation dates, etc.), employment history, professional industry (also referred to herein simply as industry)”, and regarding “experience 308 information area may also include information about the current job and previous jobs”).  
As per Claims 3, 13, and 18, Grover in view of Foulger disclose wherein generating the career transition vectors further comprises: forming the career transition vector of a given member by concatenating one or more pairs of company identifier of a company where the given member Attorney Docket No. 3080.K81US1-33- Client Ref. No. 902496-US-NPworked and title of the member at the company where the given member worked (Grover: See at least Fig. 5-6, para. 0054-0055, 0058, para. 0060-0065, 0076-0119, and 0129-0140, regarding the word {embedding} models via set of vectors (i.e., plurality of word embeddings, first, second, third, etc) representing various word combinations related to the job titles and matching the job titles to member titles via calculating similarities; also see fig. 9-13).  
As per Claims 4, 14, and 19, Grover in view of Foulger disclose wherein generating the career transition vectors further comprises: forming the career transition vector of a given member by concatenating one or more pairs, each pair comprising one of: identifier of an educational institution of the given member and identifier of degree obtained at the educational institution; or company identifier of a company where the given member worked and title of the member at the company where the given member worked (Grover: See at least Fig. 5-6, para. 0054-0055, 0058, para. 0060-
As per Claim 5, Grover in view of Foulger disclose wherein performing the similarity analysis further comprises: generating a corpus with the career transition vectors of the members; and analyzing the corpus to generate the embedding vector for each identifier such that identifiers that are similar have embedding vectors near each other (Grover: Fig. 5-6, para. 0054-0055, 0058, para. 0060-0065, 0076-0119, and 0129-0140, regarding the word {embedding} models via set of vectors (i.e., plurality of word embeddings, first, second, third, etc) representing various word combinations related to the job titles and matching the job titles to member titles via calculating similarities).
As per Claim 6, Grover in view of Foulger disclose wherein each search starter includes one or more words used as query parameters for a search query (Foulger: See at least Fig.6, para. 0017-0018).
As per Claim 7, Grover in view of Foulger disclose wherein generating one or more search starters further comprises, for each top embedding vector:  Attorney Docket No. 3080.K81US1-34- Client Ref. No. 902496-US-NPtranslating an identifier associated with top embedding vector to a text string; and forming the search starter based on the text string (Grover: See at least Fig. 9-15, para. 0047, 0054-0056, 0141, 0194-0206, and 0213-0216, regarding search improvement recommendation; see also para. 0167, query expansion).  
As per Claims 8, 15, and 20, Grover in view of Foulger disclose wherein selecting one or more top embedding vectors further comprises: identifying a predetermined number of embedding vectors that are closest to an embedding vector of a title of the first member; and selecting one or more embedding vectors from the predetermined number of embedding vectors as the one or more top embedding vectors (Grover: See at least Fig. 9-15, para. 0047, 0054-0056, 0141, 0194-0206, and 0213-0216).  
As per Claim 9, Grover in view of Foulger disclose wherein selecting one or more top embedding vectors further comprises: identifying a predetermined number of embedding vectors that are closest 
As per Claim 10, Grover in view of Foulger disclose wherein selecting one or more top embedding vectors further comprises: combining an embedding vector of a title of the first member and an embedding vector of a company of the first member to obtain a combination embedding vector; identifying a predetermined number of embedding vectors that are closest to the combination embedding vector; and  Attorney Docket No. 3080.K81US1-35- Client Ref. No. 902496-US-NPselecting one or more embedding vectors from the predetermined number of embedding vectors as the one or more top embedding vectors (Grover: See at least Fig. 9-15, para. 0047, 0054-0056, 0128-0129, 0141, 0194-0206, and 0213-0216).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629